DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of claims 1-11 in the reply filed on 4/23/21 is acknowledged.  The traversal is on the ground(s) that the structures are common in both group I and group II.  This is not found persuasive because group II is drawn to process of use. Where the product can be used in a materially different process of using that product. The implant structure could be used for occlusion of structures other than an aneurysm in the body. Therefore, the inventions require a different field of search and would employ different search strategies resulting in a search burden to the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 2 and 9 encompasses a human organism since the claim states that the first segment is positioned to contact a cavity wall, the first inversion is positioned at an entrance of the spherical cavity, and the sack is positioned within the spherical cavity, and as noted in the identified claim limitations below, which positively recites a cavity wall of the substantially spherical cavity (aneurysm) that is a part of the human body.  Claims 2 and 9-11 should be amended as noted below to state that the device is configured or adapted to be used with the spherical cavity. 
Claim 2 recites “the first segment is positioned to contact a cavity wall of the substantially spherical cavity”. Claim 2 should state “the first segment is configured to be positioned to contact a cavity wall of the substantially spherical cavity”. 

Claim 2 recites “the sack is positioned within the substantially spherical cavity”. Claim 2 should state “the sack is configured to be positioned within the substantially spherical cavity”. 
Claim 9 recites “the first segment is positioned to contact a cavity wall of the substantially spherical cavity”. Claim 9 should state “the first segment is configured to be positioned to contact a cavity wall of the substantially spherical cavity”. 
Claim 9 recites “the first inversion of the predetermined shape is positioned at an entrance to the substantially spherical cavity”. Claim 9 should state “the first inversion of the predetermined shape is configured to be positioned at an entrance to the substantially spherical cavity”. 
Claim 9 recites “the sack is positioned within the substantially spherical cavity”. Claim 9 should state “the sack is configured to be positioned within the substantially spherical cavity”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mach (US2010/0023048) in view of Lorenzo (US2015/0272589). 
Regarding claim 1, Mach discloses a system comprising: 
a tubular braid (Paragraph [0019], [0026]) comprising an open end (distal end 58 which is open ended, Paragraph [0039]), a pinched end (end clamp at 56), and a predetermined shape (shape of Fig. 1) in which the braid comprises a first segment (layer 52) extending from the open end to a first inversion (see annotated Fig. 1), a second segment (layer 54) extending from the first inversion to a second inversion (see annotated Fig. 1) and forming a sack (sack structure is formed by the first segment 55 and second segment 54, see Fig. 1) comprising an opening approximate the first inversion (opening of the 
a catheter (catheter for delivery of device) comprising a lumen therethrough (lumen of catheter for insertion of medical device, Paragraph [0035]), a distal end (distal end of catheter for deployment of medical device, Paragraph [0035]), and an outer diameter (outer diameter of 11 French catheter, Paragraph [0035]) at the distal end being sized to be inserted into the sack through the opening of the sack (the layers 52, 54, 55 are unfolded to be parallel for delivery within a catheter, Paragraph [0040]; therefore, the catheter distal end is capable of being inserted into the opening of the sack of the tubular braid).
Mach is silent regarding an embolic coil detached from the tubular braid and positioned within the lumen and configured to exit the distal end of the catheter. Lorenzo teaches a system for occlusion of aneurysms including an occlusion device 20 that expands within the aneurysm and an embolic coil 40 delivered into the aneurysm (Paragraph [0038]). Where the embolic coil 40 is inserted into the aneurysm by being advanced through a delivery tube 14 (catheter) and the passage 26 (opening) of occlusion device 20 (Paragraph [0038]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to have modified Mach to include the delivery of an embolic coil via catheter through the opening of the braid as taught by Lorenzo in order to assist with occlusion of the aneurysm by causing a formation of solid, thrombotic mass that protects the walls from blood pressure and flow (Paragraph [0006]). 

    PNG
    media_image1.png
    333
    418
    media_image1.png
    Greyscale

Regarding claim 2, Mach/Lorenzo discloses the system of claim 1, Mach further discloses wherein the tubular braid is stable in an implanted shape based on the predetermined shape when constricted by a substantially spherical cavity (the braid is nitinol, Paragraph [0049] which can be manipulated from the memorized shape of Fig. 1 to be constricted by the cavity), and wherein, in the implanted shape, at least a portion of the first segment is positioned to contact a cavity wall of the substantially spherical cavity (the first segment 52 is part of the outer surface of the braid and would contact the spherical cavity), a proximal inversion (proximal most portion of first inversion, see annotated Fig. 1) corresponding to the first inversion of the predetermined shape is positioned at an entrance to the substantially spherical cavity (the braid can be implanted in this matter to where the inversion is at the entrance of the cavity), the sack is positioned within the substantially spherical cavity (the braid can be implanted so the sack is within the spherical cavity), the opening of the sack is accessible at the entrance to the substantially spherical cavity (see Fig. 1, the opening would be accessible at the entrance of the cavity when implanted in this manner), and the opening is configured to receive the distal end of the catheter into the sack (a catheter is capable of being inserted into the sack in this manner). Examiner notes the limitations of claim 2 that relate to the spherical cavity are recited as intended use of the device. A recitation of the intended use of the claimed invention must result in a structure difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
Regarding claim 3, Mach/Lorenzo discloses the system of claim 2, wherein, in the implanted shape, the opening is resilient to expand to receive the distal end of the catheter and contract when the catheter is removed from the opening (Where the nitinol material of the device is resilient and capable of expanding/contracting, Paragraph [0049]).  Examiner notes the limitations of claim 3 that relate to catheter and material properties of the device are recited as intended use of the device. A recitation of the intended use of the claimed invention must result in a structure difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As stated above Mach is capable of performing the intended use, since it is made of a resiliently deformable material and includes a movable catheter.
Regarding claim 4, Mach/Lorenzo discloses the system of claim 2, Lorenzo further teaches wherein the embolic coil is sized to fit within the sack when the tubular braid is in the implanted shape (the embolic coil is used to fill the space within the sack of the braid in order to protect the walls of the aneurysm from blood pressure and flow, Paragraph [0006]).  Examiner notes the limitations of claim 4 that relate to the embolic coil placement are recited as intended use of the device. A recitation of the intended use of the claimed invention must result in a structure difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As stated above the combination of Mach/Lorenzo is capable of performing the intended use, since Lorenzo teaches an embolic coil filling the sack of the device.
Regarding claim 5, Mach/Lorenzo discloses the system of claim 2, wherein, in the implanted shape, the braid, approximate the proximal inversion, comprises a pore (opening defined between the proximal inversion) sized to allow the catheter to pass through the pore so that the distal end of the catheter is positioned between the first segment and the sack (the catheter when inserted into the sack would be between the first segment 52 and the sack). Examiner notes the limitations of claim 5 that relate to the catheter are recited as intended use of the device. A recitation of the intended use of the claimed 
Regarding claim 6, Mach/Lorenzo discloses the system of claim 2, wherein, in the predetermined shape, the tubular braid is cylindrically symmetrical about a central axis (see Fig. 1) and the second segment comprises a columnar section (proximal section of second segment 54 that extends to opening) extending in a proximal direction from the sack (see Fig. 1), constricted about the central axis (the second segment columnar section is encircled about the central axis, and is capable of being constrict when implanted in the aneurysm since it is made of resiliently deformable material like nitinol, Paragraph [0049]), and defining the opening of the sack (see Fig. 1). Examiner notes the limitations of claim 6 that relate to the material properties of the device are recited as intended use of the device. A recitation of the intended use of the claimed invention must result in a structure difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As stated above Mach is capable of performing the intended use, since it is made of a resiliently deformable material.
Regarding claim 7, Mach/Lorenzo discloses the system of claim 2, wherein an outer profile of the tubular braid in the predetermined shape is approximately a right cylinder (see Fig. 1).  
Regarding claim 8, Mach/Lorenzo discloses the system of claim 2, wherein an outer profile of the tubular braid in the predetermined shape is approximately pear shaped. It would have been obvious to one having ordinary skill in the art to have the tubular braid be approximately pear shaped would have been an obvious matter of design choice since claims relating to matters of size and shape are generally not enough to distinguish over prior art, absent a showing a particular configuration is significant and it appears the device would work equally well with another shape. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
No prior art of record discloses or renders obvious “the opening of the sack is twisted to thereby inhibit access to the sack via the opening”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3771             

/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771